Citation Nr: 0118087	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-23 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of the character of the appellant's 
discharge.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The appellant served on active duty from August 1974 to June 
1975.

This appeal arises from an adverse rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, dated in October 1999.  That decision denied the 
appellant's claim of eligibility for VA benefits because it 
found the appellant was not insane at the time of the 
commission of the act that resulted in his other than 
honorable discharge.
 
The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that an administrative decision was made in 
January 1976 denying eligibility based upon the character of 
the appellant's discharge.  The appellant's character of 
service was found to be dishonorable and a bar to VA 
benefits.  The appellant did not appeal that decision within 
one year and it became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).  Absent new and 
material evidence, that issue of whether the appellant's 
service was dishonorable may not be reopened.  D'Amico v. 
West, 209 F.3d 1322, 1326-27 (Fed. Cir. 2000), vacating 12 
Vet. App. 264 (1999).

The appellant's claim was certified to the Board as a claim 
for status as veteran based on his insanity at the time of 
the commission of the acts that resulted in his other than 
honorable discharge.  The Board is under a legal duty in such 
a case to determine if there was new and material evidence to 
reopen the claim, regardless of the RO's action. Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 
1996).  The issue under current de novo appellate 
consideration before the Board is whether new and material 
evidence sufficient to reopen the appellant's claim of 
entitlement to status as a veteran has been submitted.  Only 
if the Board finds new and material evidence may it properly 
address the merits of the decision.

FINDINGS OF FACT

1.  The appellant was denied status as a veteran in an 
administrative decision dated in January 1976.

2.  Evidence submitted since January 1976 decision is not 
duplicative of evidence previously considered, and is so 
significant that it must be considered with all the evidence 
of record in order to fairly decide the merits of the 
appellant's claim.

3.  The appellant's discharge under other than honorable 
conditions (OTHC) was issued because of willful and 
persistent misconduct.

4.  The appellant was not insane at the time of the 
commission of the offenses that resulted in the OTHC 
discharge.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1976 final 
administrative decision is new and material; and the claim is 
reopened.   38 U.S.C.A. §§ 5107, 5108, 7104, 7105(c) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156(a) (2000).

2.  The appellant is not a veteran for the purposes of 
establishing entitlement to monetary VA benefits.  
38 U.S.C.A. § 101, 1110, 5303, (West 1991); 38 C.F.R. § 3.12, 
3.102, 3.354 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the appellant's service personnel records indicates 
the appellant served on active duty from August 1974 to June 
1975.  On March 14, 1975 the appellant departed AWOL (absent 
without leave).  He returned on April 27, 1975.  His DD214 
reflects that he was AWOL for a total period of 45 days and 
had 8 months 12 days of creditable service.

Law and Regulations

A claim for veteran's disability benefits has five elements: 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability, and (5) effective date of the disability. See 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); see 
also 38 U.S.C.A. § 1110 (West 1991) (setting forth the basic 
requirements for compensation for a disability resulting from 
active military service during a period of war).  

The threshold determination in this matter is whether the 
appellant has "veteran status," i.e. whether he is a 
"veteran" who is eligible for VA benefits for any condition 
incurred during his period of military service. 38 U.S.C. 
§ 101(2); see Holmes v. Brown, 10 Vet. App. 38, 40  (1997). 
The term "veteran" is defined under section 101(2) as 
someone who has served "in the active military, naval, or 
air service and who was discharged or released therefrom 
under conditions other than dishonorable."   Thus, although 
the appellant was a "veteran" in the sense that he served 
in the armed forces, he could not have "veteran status" so 
as to be entitled to veteran's benefits if he was discharged 
under dishonorable conditions.

Under 38 C.F.R. § 3.12(d)(4) (2000), a discharge under OTHC 
for willful and persistent misconduct will render a claimant 
ineligible for veterans benefits. See Struck v. Brown, 9 
Vet. App. 145 (1996). A disability claim that was previously 
the subject of a final denial based on the character of the 
claimant's discharge is subject to reopening under 38 U.S.C. 
§ 5108 (West 1991).  See D'Amico v. West, 209 F.3d at 1326-
27.

In determining the character of a discharge, there are 
certain types of discharges for which entitlement to VA 
benefits is barred by statute, including by reason of 
sentence of general court-martial, as a deserter, or for a 
discharge under OTHC issued as a result of an absence without 
official leave (AWOL) for a continuous period of at least 180 
days; this latter bar does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c).  Such discharges 
are absolute bars to VA benefits, in the absence of insanity.  
38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(b).  

It is also provided that other types of undesirable 
discharges are deemed to be under dishonorable conditions, 
thus barring entitlement to VA monetary benefits.  38 C.F.R. 
§ 3.12(d).  A discharge under OTHC is considered to be under 
dishonorable conditions, when the discharge is issued as a 
result of willful and persistent misconduct.  38 C.F.R. 
§ 3.12(d) (1975).  However, a discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if the service was otherwise honest, faithful and 
meritorious.  Id.  

Should an appellant's OTHC discharge be found to bar payment 
of benefits he must rely on Section 3.12(b) (2000).  That 
section states that "a discharge or release from service 
under one of the conditions specified in this section is a 
bar to the payment of benefits unless it is found that the 
person was insane at the time of committing the offense. . . 
."

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence 
was "material" if it raised a reasonable possibility that, 
when viewed in the context of all the evidence, the outcome 
of the claim would change).

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  

In determining the issue of whether the additional evidence 
submitted is new and material, a question of law, the 
credibility of the evidence must be presumed. Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  The Court has held that 
this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require the VA to consider patently incredible evidence (e.g. 
the inherently false or untrue) to be credible.  Duran v. 
Brown,  7 Vet. App. 216 (1994).  

Analysis

New and Material Evidence

At the time of the January 1976 administrative decision the 
record consisted of the appellant's service personnel and 
service medical records.  These records indicated that the 
appellant requested a discharge for the good of the service 
in lieu of trial by court-martial for charges based on his 
period of AWOL from March 14, 1975 to April 27, 1975.  
Medical history taken at the time of separation indicated no 
mental abnormality.  A mental health evaluation, conducted in 
May 1975 found the appellant fully alert and oriented, his 
memory good, and his thought processes clear and normal.  It 
determined the appellant was mentally responsible, able to 
distinguish right from wrong and to adhere to the right.

Subsequent to the January 1976 administrative decision that 
determined the character of the appellant's service was 
dishonorable, the appellant has submitted private treatment 
records, his own statements and hearing testimony, and lay 
statements.  He has also submitted the record of a decision 
of the Board for Correction of Military Records denying his 
request to upgrade his OTHC discharge to honorable.

The Board finds that the evidence received since the January 
1976 rating decision is not duplicative of evidence 
previously considered.  The evidence, primarily the 
appellant's and his mother's testimony that his mental 
illness diagnosed after his discharge from service in fact 
occurred before or during service does bear directly and 
substantially on the appellant's claim and is so significant 
that it must be considered with all the evidence of record in 
order to fairly decide the merits of the appellant's claim.  
Therefore, the evidence is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108.

Character of Discharge

Recently enacted legislation has enhanced VA's duty to assist 
a claimant in developing facts pertinent to his claim, and 
expanded on VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000).  Review of the claims folder reveals that the 
RO has adequately notified the appellant of the requirements 
for establishing his status as a veteran.

The Board notes that the RO did not limit its adjudication of 
the appellant's claim to the issues of whether new and 
material evidence had been submitted, nor merely to the issue 
of whether the appellant was insane at the time of the 
commission of the offenses that resulted in his OTHC 
discharge.  The Board finds that it may address the merits of 
the issue of the appellant's status as a veteran without 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The Board notes that the appellant has been 
apprised of the standard and requirements for asserting a 
claim to establish status as a veteran.

The appellant's discharge under OTHC was based on a period of 
AWOL of 45 days.  The appellant's discharge was not based on 
desertion, and his period of AWOL was for less than 180 days.  
Accordingly, none of the statutory bars apply.  38 C.F.R. 
§ 3.12(c).  

A discharge under OTHC is considered to be under dishonorable 
conditions, when the discharge is issued as a result of 
willful and persistent misconduct.  38 C.F.R. § 3.12(d) 
(2000).  However, a discharge because of a minor offense will 
not be considered willful and persistent misconduct if the 
service was otherwise honest, faithful and meritorious.  Id.  

The Board finds that the appellant's actions, in being AWOL, 
constituted willful and persistent misconduct.  In this case, 
the appellant was on active duty for 8 months and 12 days and 
was AWOL for 45 days.    The UCMJ views AWOL in excess of 30 
days as a severe offense, punishable by confinement for up to 
one year and the issuance of either a bad conduct or 
dishonorable discharge. See MANUAL FOR COURTS-MARTIAL (1984), 
PART IV, PARA. 10(E)(2)(B) AND (C).  Because it is by 
definition a severe offense under military law, the Board 
finds that the appellant's AWOL was not a minor offense for 
purposes of establishing "veteran status".  The offense 
also clearly constituted misconduct that was willful and 
persistent.  There is no evidence that the veteran acted out 
of anything but his own volition, thus the offense was 
willful.  Finally, because he spent 45 days of his service 
time in an AWOL status, the offense essentially occurred 45 
times, i.e. once for each day he was gone, it is persistent.

Insanity

Pursuant to 38 U.S.C. § 5303(b) and its implementing 
regulation, 38 C.F.R. § 3.354(b) (2000), a service member who 
is insane at the time of the acts that led to an OTHC 
discharge retains eligibility for veterans benefits.  Under 
§ 3.354(b) a determination whether a claimant was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation, is based on all the 
evidence procurable relating to the period involved, and 
application of the definition in 38 C.F.R. § 3.354(a) (2000).

An insane person is one who, while not mentally 
defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such 
basic condition, exhibits, due to disease, a more 
or less prolonged deviation from his normal method 
of behavior; or who interferes with the peace of 
society; or who has so departed (become 
antisocial) from the accepted standards of the 
community to which by birth and education he 
belongs as to lack the adaptability to make 
further adjustment to the social customs of the 
community in which he resides.  38 C.F.R. 
§ 3.354(a).

Evidence

The appellant has submitted records of his treatment for 
schizophrenia dating from 1980 through the present.  Earlier 
treatment records requested by VA from the appropriate 
medical facilities are unavailable.  The earliest mention of 
psychiatric care is as an outpatient in 1977 for complaints 
of "depression."  Records indicate that he was first 
hospitalized at Big Spring State Hospital in 1979.  Review of 
the available medical records does not indicate a date of 
onset of the appellant's mental illness.

Treatment records indicate the appellant's recollection that 
he hallucinated and heard voices since childhood.  Other 
histories taken indicate the appellant was involved in a car 
accident in 1978 at which time he was "brain damaged."  
Several records indicate the appellant was jailed in 1978 for 
unauthorized use of a company car, at which time he was 
brought to the MHMR clinic by police.  Several other records 
date the automobile accident to 1975 and 1976.

The appellant's mother submitted a statement arguing that he 
was treated unfairly in service.  She asserted that he was 
denied psychiatric help in service and was discharged because 
the service presumed he was addicted to something.  She 
recalled when he was growing up that he would wake up during 
the night screaming that there was a swarm of bees on his 
head and fighting the air.  Sometimes the appellant also 
walked in his sleep and neighbors would bring him home.

She recalled one occasion when she came home from work and he 
was standing in the blazing sun out in yard.  He was looking 
straight up to the sky and praying.  He stated that he had 
been there all day and had been asking God what was wrong 
with him.  

On another occasion, his mother recalled that the appellant 
buried every small item in the house thinking they would grow 
into bigger things.

His mother related that over the years she had refused to 
believe that her son was mentally unstable.  She noted that 
when he joined the Army, her son had been proud.  She noted 
that the visual hallucinations and voices drove him to do 
things, so it had control of all his life.  When he was 
dismissed from the Army, he got a job, but was quickly fired 
for doing wild things.

The appellant submitted a written statement detailing his 
life in the barracks.  He attributed his problems in service 
to his being forced to room with a soldier who had been 
disciplined for substance abuse.  He was involuntarily 
exposed to drugs by this soldier.  The exposure to marijuana 
smoke led to his visual and auditory hallucinations. 

The appellant submitted a second statement asserting that he 
did not know he was going AWOL when he went to the airport 
from Fort Sill.  He did not know or realize that it was wrong 
to go AWOL.  He noted that the US Army did not arrest him 
there when they knew he was AWOL.  He asserted that that was 
an injustice.  He did not understand why, while on active 
duty, no one hollered at him to stay where he was.  He 
asserted it was like entrapment when nobody cared whether he 
was there or not, and nobody made him stay in formation and 
feel needed.

The appellant testified at a hearing at the RO in March 2001.  
He asserted that he did not have a mental disorder before 
entering service.  All his problems started while he was on 
active duty.  


The medical evidence contains no indication that the 
appellant had any mental illness at the time of he went AWOL 
in early 1975.  His mental evaluation during the discharge 
proceedings shows him to be normal.  Further, his service 
medical records do not indicate that he was receiving any 
treatment for mental illness at the time of the AWOL 
incident.  While there is lay evidence that he may have 
hallucinated before his discharge, the contemporaneous 
medical evidence simply does not support a conclusion that 
the veteran had a mental illness at that time.  

Evidence of record indicates that the appellant may have been 
involved in a motor vehicle accident that resulted in his 
current mental disorder, but the records of that incident, 
which apparently occurred after the veteran's discharge, have 
not been submitted and the appellant has not provided 
information that would indicate any such records are 
available.

The Board finds that § 3.12(b), is inapplicable in this case.  
While it may be said that simply by going AWOL the appellant 
demonstrated that he had so departed (become antisocial) from 
the accepted standards of the community to which by birth and 
education he belonged as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resided; the appellant has not submitted evidence 
that supports a finding that this behavior was due to disease 
as is required in the definition of insanity.

The benefits sought on appeal are accordingly denied.


ORDER

New and material evidence having been submitted, the issue of 
the character of the appellant's discharge is reopened.


The character of the appellant's discharge from service 
constitutes a bar to the payment of VA benefits.  The appeal 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

